People v Evans (2016 NY Slip Op 01784)





People v Evans


2016 NY Slip Op 01784


Decided on March 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2016

Tom, J.P., Acosta, Renwick, Moskowitz, JJ.


524 30085/11

[*1]The People of the State of New York, 	SCID Respondent,
vGlenn W. Evans, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Order, Supreme Court, New York County (Cassandra M. Mullen, J.), entered on or about August 2, 2011, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The alleged mitigating factors were outweighed by, among other things, the seriousness of the underlying offense, the victim's age and defendant's significant criminal record.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2016
CLERK